Citation Nr: 0931787	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy of the extremities.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 29, 2004 through March 22, 2005?

4.  What evaluation is warranted for PTSD from March 23, 2005 
to October 19, 2006?

5.  What evaluation is warranted for PTSD from March 23, 2005 
to October 20, 2006?

6.  Entitlement to an initial compensable rating for a 
bilateral hearing loss.

7.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1972, and from January 1975 to January 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in February 2005, 
February 2006, and January 2008.  

In April 2009, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The record raises the issue of entitlement to service 
connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The preponderance of the most probative evidence is 
against finding that a diagnosis of peripheral neuropathy in 
any extremity has been established.

2.  For the period from October 29, 2004 through March 22, 
2005, the Veteran's PTSD was not manifested by occupational 
and social impairment with deficiencies in most areas.

3.  From March 23, 2005, to October 19, 2006, the Veteran's 
PTSD was manifested occupational and social impairment with 
deficiencies in most areas.

4.  Since October 20, 2006, the Veteran's PTSD has been 
productive of total occupational and social impairment.

5.  Since October 29, 2004, the Veteran's bilateral hearing 
loss has been manifested by Level III hearing acuity in his 
right ear and Level I hearing acuity in his left ear.

6.  The Veteran filed a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders on April 30, 2007, i.e., after 
the effective date assigned in this decision for a 100 
percent rating for posttraumatic stress disorder.
  

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the extremities was not incurred 
or aggravated by service, it may not be presumed to have been 
so incurred, and it is not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Prior to March 23, 2005, the criteria for a rating in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  From March 23, 2005 to October 19, 2006, the criteria for 
a 70 percent rating for PTSD, were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411.

4.  Since October 20, 2006, the criteria for a 100 percent 
rating for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.

5.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2008).  

6.  The claim of entitlement to  a total disability 
evaluation based on individual unemployability due to service 
connected disorders is moot in light of the award of a total 
disability evaluation for posttraumatic stress disorder 
effective prior to the date that individual unemployability 
was claimed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for peripheral 
neuropathy of the extremities; entitlement to increased 
ratings for PTSD and a hearing loss; and entitlement to total 
disability evaluation based on individual unemployability due 
to service connected disorders.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

With respect to the claims of entitlement to higher initial 
ratings for posttraumatic stress disorder and a bilateral 
hearing loss, as service connection, initial ratings, and 
effective dates have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision of 
the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

With respect to the claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders the Board need not address 
whether VA fulfilled any duty to notify or assist the 
claimant because the decisions made below render that claim 
moot, and deprive the Board of jurisdiction to address the 
claim.  38 C.F.R. § 4.16.

With respect to the claim of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, there is no issue as to providing an appropriate 
application form or completeness of the application for 
service connection.  VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete this claim, to include notice of the evidence which 
was to be provided by him, as well as the evidence VA would 
attempt to obtain.  In addition, VA set forth the manner in 
which VA assigned ratings and effective dates when service 
connection was granted. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorized VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment records, as well as post service 
treatment records.  The RO also had the Veteran examined on 
multiple occasions.  In addition, the Veteran had multiple 
hearings a decision review officer, and one before the 
undersigned Veteran's Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of those claims; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of those issues.

Analysis

The Claims of Service Connection for Peripheral Neuropathy

The Veteran argues that he peripheral neuropathy primarily as 
a result of his service-connected diabetes mellitus.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering those claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  To that extent, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).   

Service connection may be granted for a disorder that is 
caused or aggravated by a service connected disorder.  
38 C.F.R. § 3.310.

For certain disabilities, such as peripheral neuropathy, 
service connection may be presumed if such disability is 
shown to be compensably disabling within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

As the Veteran served in the Republic of Vietnam, service 
connection may be presumed for acute and subacute peripheral 
neuropathy based on his presumed in-service exposure to 
herbicides in the Republic of Vietnam provided the disorder 
was manifested to a compensable degree during designated time 
frames set forth by regulation.  38 U.S.C.A. § 1116 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Chronic peripheral neuropathy is not presumptively service 
connectable secondary to herbicide exposure.  Id.

Even if a Veteran is not entitled to presumptive service 
connection for a disease claimed secondary to herbicide 
exposure, the Board will consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  38 C.F.R. § 3.303.

In this case, the Veteran does not contend, and the evidence 
does not show any symptoms, diagnoses, or treatment for 
peripheral neuropathy in service or during the first year 
after his separation from either period of active duty.  
Rather, symptoms of what the appellant believes to be 
peripheral neuropathy were first manifested in late 2005, by 
tingling, numbness, and cramping in his upper and lower 
extremities.  

As noted above, the Veteran's primary contention is that 
peripheral neuropathy is associated with his service-
connected diabetes mellitus.  On several occasions, such as 
in November 2005, April and October 2007, and March 2008, and 
in May 2009, various VA health care providers to include the 
Veteran's treating podiatrist and Certified Nurse 
Practitioner have stated that the appellant has upper and 
lower extremity neuropathy associated with his diabetes.  

Significantly, however, electrodiagnostic studies performed 
in December 2005 and May 2008 does not confirm those 
conclusions.  Rather, those tests showed that the symptoms 
were consistent with right carpal tunnel syndrome and right 
tarsal tunnel syndrome.  Neither study substantiated a 
finding of neuropathy in the left upper or lower extremity.  
Moreover, the preponderance of the evidence, such as reports 
of VA examinations in December 2006 with addendum, in 
September 2007, as well as the report of a March 2007 
neurologic consultation, show that the Veteran's neuropathy 
could have any of several etiologies, and that it would be 
speculative to conclude that it is due to diabetes.  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this 
case, the evidence in support of the Veteran's claim comes 
from a psychiatrist, podiatrist and a certified nurse 
practitioner, while the opinions finding that the evidence is 
speculative comes from a neurologic consultation, from VA 
examiners who have reviewed the claims file and examined the 
Veteran to determine, in part, the nature and etiology of any 
neuropathy found to be present.  Moreover, it bears repeating 
that objective electrodiagnostic studies on two occasions did 
not confirm the presence of peripheral neuropathy.  
Accordingly, the Board places greater weight on the latter 
conclusions.  

The only other evidence of a nexus between the claimed 
peripheral neuropathy and service-connected diabetes comes 
from the Veteran and his wife.  While the appellant has 
submitted medical articles in support of his claim, they do 
not mention the Veteran or otherwise apply specifically to 
his case.  Sacks v. West, 11 Vet. App. 314 (1998).  Hence, 
the literature has minimal probative value.  

As lay persons, the Veteran and his wife are only qualified 
to report on matters which are capable of lay observation.  
They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions cannot be considered competent evidence of service 
connection.  38 C.F.R. § 3.159(a).  

Absent an established diagnosis of peripheral neuropathy 
related to diabetes mellitus, service connection is not 
warranted on a secondary basis.  Accordingly, service 
connection for peripheral neuropathy in the extremities is 
denied.

The Initial Rating Claims

The Veteran seeks entitlement to higher initial ratings for 
his service-connected PTSD and bilateral hearing loss 
disability.  Disability evaluations are determined by the 
application of VA's Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  38 
C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, an 
initial rating award is at issue, separate ratings can be 
assigned for separate periods from the time service 
connection became effective.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

PTSD

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. Id.

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id.

Relevant to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning Scale.  That scale is found in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV), and reflects 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 
4.130.  

A global assessment of functioning score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  Id.  

A global assessment of functioning score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id. 

The Veteran contends that his PTSD is manifested by symptoms 
that are so severe that an initial rating in excess of 50 
percent is warranted.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
agrees in part and disagrees in part.  To the extent that the 
Veteran's PTSD reflects a 50 percent evaluation from October 
29, 2004 through March 22, 2005, the appeal will be denied.  
To the extent, that his PTSD reflects a higher evaluation 
effective March 23, 2005, the appeal will be granted.  

For the Period from October 29, 2004 through March 22, 2005

During the period from October 29, 2004 through March 22, 
2005, the Veteran's PTSD was manifested primarily by 
depression and anxiousness and tearfulness when describing 
his experiences in Vietnam.  He reportedly had a panic attack 
at work in June 2004 which required a trip to the emergency 
room.  He also described at his January 2005 VA compensation 
examination a low frustration tolerance, neurovegetative 
symptoms, insomnia, and difficulty with energy, concentration 
and appetite.

However, the preponderance of the evidence, including VA 
psychiatric treatment records and the report of a January 
2005 VA examination, showed that he was alert, cooperative, 
and well-oriented and that he maintained good grooming and 
hygiene.  Although he was somewhat constricted, his affect 
was full and appropriate, and he maintained good eye contact 
and spoke in a normal rate and rhythm.  His memory was good, 
as were his insight and judgment.  His reality testing was 
normal, and he reported no delusions, hallucinations, ideas 
of reference, flight of ideas, or looseness of association.  
He voiced no homicidal or suicidal ideation and did not 
report feeling helplessness, hopelessness, or worthlessness.  
The Veteran reported working 50 plus hours per week.  

Moreover, prior to March 23, 2005, the preponderance of the 
evidence is against finding that the appellant's 
posttraumatic stress disorder was manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, or family relations.  He did not show 
impaired judgment, thinking, or mood.  There were no signs of 
suicidal ideation or obsessional rituals.  He spoke 
logically, and near continuous depression or panic was not 
evident.  He retained control over his impulses, he was 
oriented, and he maintained proper hygiene.   There was also 
no evidence of any negative impact on his activities of daily 
living or employment.  In fact, during his January 2005 VA 
examination, he reported having a very good attendance record 
and that he was known for quality, reliable work.  A global 
assessment of functioning score of 55 was assigned which is 
commensurate with no more than moderate impairment.  
Therefore, for the period from October 29, 2004 through March 
22, 2005, the manifestations of the Veteran's PTSD did not 
meet or more nearly reflect the criteria for a rating in 
excess of 50 percent. 

Effective March 23, 2005

A VA psychiatric treatment record, dated March 23, 2005, 
shows that the Veteran's psychiatric state began to 
deteriorate.  He was assigned a global assessment of 
functioning score of 47 and since then the preponderance of 
the evidence, to include his VA outpatient treatment records 
and the report of his September 2007 VA examination, has 
shown global assessment of functioning scores from 45 to 50.  
His PTSD has been manifested primarily by a depressed mood, a 
lack of energy, slower paced speech, decreased concentration, 
peripheral visual hallucinations, hyperarousal, a quick 
temper, and rather frequent panic attacks.  

The September 2007 VA examiner noted that the appellant had 
been in danger of being terminated from his job due to 
excessive absences caused by posttraumatic stress symptoms.  
While he took a buyout in October 2006, it is notable that 
the appellant reported panic attacks and flashbacks on the 
job, as well as conflicts with his supervisor.  Thus, there 
is evidence of serious occupational and social impairment, 
with deficiencies in most areas, including work, family 
relations, judgment, thinking, or mood.  Such manifestations 
meet or more nearly approximate the criteria for the next 
higher schedular evaluation.  Therefore, effective March 23, 
2005, through October 20, 2006, a 70 percent evaluation is 
warranted for the Veteran's PTSD.  

Effective October 20, 2006

The evidence shows that the Veteran has not worked since 
October 20, 2006.  While the record shows that he took a 
buyout from his job, it is evident that he did so because 
posttraumatic stress disorder was causing panic attacks and 
flashbacks on the job, as well as conflicts with his 
supervisor.  In an undated letter, the Veteran's treating VA 
psychiatrist and counseling therapist wrote jointly that it 
was their impression that the appellant was unable to 
maintain or pursue substantially gainful employment because 
of his posttraumatic stress disorder.  In that letter 
specific reference was made to the appellant's job loss in 
October 2006.  Hence, the Board will resolve reasonable doubt 
in the appellant's favor and grant a 100 percent rating for 
posttraumatic stress disorder effective October 20, 2006.

The Hearing Loss Disability

The Veteran contends that the rating for his bilateral 
hearing loss does not adequately reflect the level of 
impairment caused by that disability.  In particular, he 
emphasizes that the rating schedule criteria do not account 
for the difficulty that his hearing loss disability causes in 
a crowded area.  He notes that despite the fact that he wears 
hearing aids, he must face the speaker in order to hear 
normal conversation.  Therefore, he contends that an 
increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment.  A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be chosen from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

In this case, the results of VA audiologic testing in January 
2005 revealed the following puretone thresholds in decibels 
in the conversational voice range:



HERTZ



1000
2000
3000
4000
RIGHT
25
35

50
65
LEFT
25
35
60
60

The average puretone threshold in the applicable voice range 
was 44 decibels in the right ear and 45 decibels in the left 
ear.  

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.

The results of VA audiologic testing in September 2007 
revealed the following puretone thresholds in decibels in the 
conversational voice range:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
70
LEFT
25
35
65
65

The average puretone threshold in the applicable voice range 
was 48 decibels, bilaterally.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
88 percent in the left ear.  The examiner acknowledged that 
the Veteran could not work where acute hearing was required, 
and that even with hearing aids he would have difficulty 
understanding the spoken voice unless he was spoken to face 
to face in a quiet environment.  

During VA outpatient treatment in May 2008, the Veteran was 
reported to have a mild to profound sensorineural hearing 
loss.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.

Based on foregoing findings, and after consideration of the 
provisions of 38 C.F.R. § 4.85, the Board finds that in his 
right ear, the Veteran has a puretone threshold of no worse 
than 48 decibels in the applicable frequencies and a speech 
recognition ability of no worse than 76 percent.  In his left 
ear, he has a puretone threshold of no worse than 48 decibels 
and speech recognition ability of no worse than 88 percent.  
Such findings are commensurate with Level III hearing 
impairment in his right ear and Level II hearing impairment 
in his right ear.  38 C.F.R. § 4.85, Table VI.  When the 
numeric designations are combined, the overall level of 
hearing impairment is commensurate with the noncompensable 
rating currently in effect under 38 C.F.R. § 4.85, Table VII.  
Thus, the current rating is confirmed and continued, and the 
appeal is denied.

In arriving at this decision, the Board has considered the 
Veteran's complaint that VA's method of rating hearing loss 
disability does not adequately account for its affect on his 
everyday life.  However, audiologic tests are performed 
without the use of hearing aids and reflect, as far as can 
practicably be determined, the average level of impairment 
resulting from a hearing loss disability.  38 C.F.R. § 4.1.  
VA procedures are provided to all similarly situated VA 
claimants.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
In rendering its determinations, the Board is constrained to 
follow the applicable statutes, VA regulations, precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 2002 and Supp. 2008); 38 C.F.R. § 20.101(a) (2008).  

Additional Considerations Regarding the Increased Rating 
Claims

In arriving at the foregoing decisions, the Board has 
considered referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
bilateral hearing loss.  However, the evidence on file does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with all 
forms of employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2008).  
Although the Veteran is unable to work in an environment 
where acute hearing is a requirement, there is no evidence 
that his hearing loss has a marked impact on all forms of 
employment.  Moreover, it is well to not that the appellant 
prior to October 20, 2006, worked primarily in a factory.  
Hence, the manifestations of the appellant's hearing loss are 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 

TDIU

The Veteran filed a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders in April 2007.  To grant a 
total disability evaluation based on individual 
unemployability due to service connected disorders, the 
appellant cannot be in receipt of a total disability 
evaluation either for a single disorder or based on a 
combined evaluation.  38 C.F.R. § 4.16 (2008).  Given the 
fact that this decision grants a total rating for PTSD 
effective from October 20, 2006, it follows that the claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
must be dismissed as a matter of law.  Id.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the extremities is denied.

For the period from October 29, 2004 through March 22, 2005, 
entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

From March 23, 2005 to October 19, 2006, entitlement to a 70 
percent rating for PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.

From October 20, 2006, entitlement to a 100 percent rating 
for PTSD is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial compensable rating for a bilateral 
hearing loss is denied.

The April 2007 claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders must be dismissed in light of the grant 
of a 100 percent rating for posttraumatic stress disorder 
from October 20, 2006.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension.  He contends that it is primarily the result of 
his service-connected diabetes mellitus.  Therefore, he 
maintains that secondary service connection is warranted.  
After reviewing the record, the Board finds that VA has not 
considered all of the aspects of that issue, and that further 
development is required.  

In December 2005, VA examined the Veteran to determine the 
nature and etiology of any diagnosed hypertension.  However, 
the examiner did not address whether the Veteran's 
hypertension was aggravated by his service-connected 
diabetes.  

Hence, this issue must be REMANDED for the following actions:

1.  Schedule the Veteran for a 
cardiovascular examination to determine 
the nature and etiology of his 
hypertension.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination the examiner must render an 
opinion, with rationale, as to whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance that the Veteran's 
hypertension is proximately due to or 
aggravated by diabetes mellitus, or any 
other service connected disorder to 
include PTSD.  Temporary or intermittent 
flare-ups of hypertension are not 
sufficient to be considered aggravation, 
unless the underlying pathology, as 
contrasted to symptoms, is worsened.  

If there is an increase in the underlying 
hypertensive pathology, the examiner must 
opine, with supporting rationale, whether 
that increase is proximately due to or 
the result of a service-connected disease 
or injury, or whether that increase is 
due to the natural progress of the 
Veteran's hypertension.

2.  The Veteran is to be advised that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claim of 
entitlement to service connection for 
hypertension.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then, readjudicate the 
issue of entitlement to service 
connection for hypertension.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The Veteran need 
take no action until he is notified to do so.  However, he is 
advised that he has the right to submit any additional 
evidence and/or argument on that issue.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


